Citation Nr: 1409640	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-01 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to waiver of overpayment of VA compensation benefits.  

(The issue of entitlement to an effective date earlier than June 14, 2004 for apportionment, is the subject of a separate decision with the same docket number.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from January 1980 to July 1986.  

This matter initially came before the Board of Veterans Affairs (Board) on appeal, in part, from a December 2003 decision by the Agency of Original Jurisdiction (AOJ) which reduced the payment of VA compensation benefits to 10 percent, based on the Veteran's incarceration for conviction of a felony.  

In June 2006, the Board found that the reduction of the Veteran's compensation benefits from August 1, 2001 to December 25, 2002, was improper, but that the reduction from December 25, 2002 was proper, and remanded the appeal, in part, for recalculation of the remaining outstanding overpayment balance.  A hearing at the RO before the undersigned was held in June 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

In light of the Board's favorable determination in a separate decision, to grant an earlier effective date for apportionment of the Veteran's VA compensation benefits, the AOJ must undertake additional development to recalculate the balance of any remaining overpayment due VA.  

In this regard, the Board notes that while the AOJ found in June 2011, that there was clear and unmistakable error (CUE) in the July 2005 administrative decision that assigned an effective of September 20, 2004, for the Veteran's apportionment, and revised the effective date to June 14, 2004, it does not appear that any additional action was taken to recalculate the outstanding balance of the remaining overpayment, in light of the revised effective date.  Therefore, on remand, the AOJ should ensure that the recalculation of the Veteran's outstanding overpayment balance takes into consideration the revised effective date from September 20, 2004, to December 16, 2003.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to recalculate the balance of the Veteran's outstanding overpayment of VA compensation benefits, based on the new effective date for apportionment of December 16, 2003.  

2.  After the requested development has been completed, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

